Exhibit 10.21

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of May 3, 2004

 

among

 

CACI INTERNATIONAL INC,

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

SUNTRUST BANK,

as Syndication Agent

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Co-Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS

   1    

1.01

   Defined Terms    1    

1.02

   Other Interpretive Provisions    24    

1.03

   Accounting Terms    25    

1.04

   Rounding    25    

1.05

   References to Agreements and Laws    26    

1.06

   Times of Day    26    

1.07

   Letter of Credit Amounts    26

ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS

   26    

2.01

   Revolving Loans and Term Loan    26    

2.02

   Borrowings, Conversions and Continuations of Loans    27    

2.03

   Letters of Credit    28    

2.04

   Swing Line Loans    35    

2.05

   Prepayments    38    

2.06

   Termination or Reduction of Aggregate Revolving Commitments    40    

2.07

   Repayment of Loans    40    

2.08

   Interest    41    

2.09

   Fees    41    

2.10

   Computation of Interest and Fees    42    

2.11

   Evidence of Debt    42    

2.12

   Payments Generally    42    

2.13

   Sharing of Payments    44

ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY

   45    

3.01

   Taxes    45    

3.02

   Illegality    46    

3.03

   Inability to Determine Rates    46    

3.04

   Increased Cost and Reduced Return; Capital Adequacy    46    

3.05

   Compensation for Losses    47    

3.06

   Matters Applicable to all Requests for Compensation    48    

3.07

   Survival    48

ARTICLE IV    GUARANTY

   48    

4.01

   The Guaranty    48    

4.02

   Obligations Unconditional    48    

4.03

   Reinstatement    49    

4.04

   Certain Additional Waivers    50    

4.05

   Remedies    50    

4.06

   Rights of Contribution    50    

4.07

   Guarantee of Payment; Continuing Guarantee    50

ARTICLE V    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   50    

5.01

   Conditions Precedent to Closing    50    

5.02

   Conditions Precedent to Effectiveness and Initial Credit Extensions    52    

5.03

   Conditions to all Credit Extensions    56

ARTICLE VI    REPRESENTATIONS AND WARRANTIES

   56    

6.01

   Existence, Qualification and Power    56    

6.02

   Authorization; No Contravention    57    

6.03

   Governmental Authorization; Other Consents    57    

6.04

   Binding Effect    57    

6.05

   Financial Statements; No Material Adverse Effect    57

 

i



--------------------------------------------------------------------------------

   

6.06

   Litigation    58    

6.07

   No Default    58    

6.08

   Ownership of Property; Liens    58    

6.09

   Environmental Compliance    58    

6.10

   Insurance    59    

6.11

   Taxes    59    

6.12

   ERISA Compliance    60    

6.13

   Subsidiaries    60    

6.14

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    60    

6.15

   Disclosure    61    

6.16

   Compliance with Laws    61    

6.17

   Intellectual Property; Licenses, Etc.    61    

6.18

   [Reserved]    62    

6.19

   Perfection of Security Interests in the Collateral    62    

6.20

   Business Locations    62    

6.21

   Labor Matters    62    

6.22

   Solvency    62

ARTICLE VII    AFFIRMATIVE COVENANTS

   62    

7.01

   Financial Statements    62    

7.02

   Certificates; Other Information    63    

7.03

   Notices    65    

7.04

   Payment of Taxes    65    

7.05

   Preservation of Existence, Etc.    65    

7.06

   Maintenance of Properties    66    

7.07

   Maintenance of Insurance    66    

7.08

   Compliance with Laws    66    

7.09

   Books and Records    66    

7.10

   Inspection Rights    66    

7.11

   Use of Proceeds    67    

7.12

   Additional Subsidiaries    67    

7.13

   ERISA Compliance    67    

7.14

   Pledged Assets    67    

7.15

   Landlord Lien Waivers    69    

7.16

   Interest Rate Protection    69

ARTICLE VIII    NEGATIVE COVENANTS

   70    

8.01

   Liens    70    

8.02

   Investments    72    

8.03

   Indebtedness    72    

8.04

   Fundamental Changes    74    

8.05

   Dispositions    74    

8.06

   Restricted Payments    74    

8.07

   Change in Nature of Business    75    

8.08

   Transactions with Affiliates and Insiders    75    

8.09

   Burdensome Agreements    75    

8.10

   Margin Stock    75    

8.11

   Financial Covenants    76    

8.12

   Prepayment of Other Indebtedness, Etc.    76    

8.13

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity    76    

8.14

   Ownership of Subsidiaries    77

 

ii



--------------------------------------------------------------------------------

   

8.15

   Sale Leasebacks    77

ARTICLE IX    EVENTS OF DEFAULT AND REMEDIES

   77    

9.01

   Events of Default    77    

9.02

   Remedies Upon Event of Default    79    

9.03

   Application of Funds    80

ARTICLE X    ADMINISTRATIVE AGENT

   81    

10.01

   Appointment and Authorization of Administrative Agent    81    

10.02

   Delegation of Duties    81    

10.03

   Liability of Administrative Agent    81    

10.04

   Reliance by Administrative Agent    82    

10.05

   Notice of Default    82    

10.06

   Credit Decision; Disclosure of Information by Administrative Agent    82    

10.07

   Indemnification of Administrative Agent    83    

10.08

   Administrative Agent in its Individual Capacity    83    

10.09

   Successor Administrative Agent    84    

10.10

   Administrative Agent May File Proofs of Claim    84    

10.11

   Collateral and Guaranty Matters    85    

10.12

   Other Agents; Arrangers and Managers    85

ARTICLE XI    MISCELLANEOUS

   86    

11.01

   Amendments, Etc.    86    

11.02

   Notices and Other Communications; Facsimile Copies    87    

11.03

   No Waiver; Cumulative Remedies    88    

11.04

   Attorney Costs, Expenses and Taxes    89    

11.05

   Indemnification by the Borrower    89    

11.06

   Payments Set Aside    90    

11.07

   Successors and Assigns    90    

11.08

   Confidentiality    93    

11.09

   Set-off    94    

11.10

   Interest Rate Limitation    94    

11.11

   Counterparts    94    

11.12

   Integration    94    

11.13

   Survival of Representations and Warranties    95    

11.14

   Severability    95    

11.15

   Tax Forms    95    

11.16

   Replacement of Lenders    97    

11.17

   Governing Law    97    

11.18

   Waiver of Right to Trial by Jury    97    

11.19

   USA PATRIOT Act Notice    98    

11.20

   Release of Liens    98

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

   

2.01

  

Commitments and Pro Rata Shares

   

2.03

  

Existing Letters of Credit

   

6.02

  

Authorization; Noncontravention

   

6.13

  

Subsidiaries

   

6.17

  

IP Rights

   

6.20(a)

  

Locations of Real Property

   

6.20(b)

  

Locations of Tangible Personal Property

   

6.20(c)

  

Location of Chief Executive Office

   

6.20(d)

  

Changes in Legal Name, State of Formation and Structure

   

8.01

  

Liens Existing on the Closing Date

   

8.02

  

Investments Existing on the Closing Date

   

8.03

  

Indebtedness Existing on the Closing Date

   

11.02

  

Certain Addresses for Notices

EXHIBITS

   

2.02

  

Form of Loan Notice

   

2.04

  

Form of Swing Line Loan Notice

   

2.11(a)

  

Form of Revolving Note

   

2.11(b)

  

Form of Swing Line Note

   

2.11(c)

  

Form of Term Note

   

5.02(c)(i)

  

Form of Legal Opinion of Foley Hoag LLP

   

5.02(c)(ii)

  

Form of Legal Opinion of Special New York and Virginia Counsel

   

5.02(p)

  

Form of Funding Certificate

   

7.02

  

Form of Compliance Certificate

   

7.12

  

Form of Joinder Agreement

   

7.14(a)

  

Form of Pledge Agreement

   

7.14(b)

  

Form of Security Agreement

   

11.07

  

Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 3, 2004 among CACI INTERNATIONAL
INC, a Delaware corporation (the “Borrower”), the Guarantors (defined herein),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide $550 million in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquired Business” means the assets of Arrow to be acquired by the Borrower
and/or one or more Subsidiaries as identified in the Transaction Documents.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquisition Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration (including, without limitation, the amount of
Indebtedness assumed, the amount reasonably anticipated to be payable in
connection with any deferred purchase price obligation (including any earn-out
obligation) as determined by the Borrower in good faith at the time of the
consummation of such Acquisition, and the value of any Capital Stock of the
Borrower issued to the seller), but net of cash acquired in such Acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the

 



--------------------------------------------------------------------------------

direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, BAS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments and the Term Loan Commitments.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The initial amount of the Aggregate Revolving Commitments in
effect on the Effective Date is TWO HUNDRED MILLION DOLLARS ($200,000,000).

 

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

                  Eurodollar Rate
Loans


--------------------------------------------------------------------------------

  Base Rate
Loans


--------------------------------------------------------------------------------

Pricing

Tier

--------------------------------------------------------------------------------

  

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

   Commitment
Fee


--------------------------------------------------------------------------------

  Letters of
Credit


--------------------------------------------------------------------------------

  Revolving
Loans


--------------------------------------------------------------------------------

  Term
Loan


--------------------------------------------------------------------------------

  Revolving
Loans


--------------------------------------------------------------------------------

  Term
Loan


--------------------------------------------------------------------------------

I

   ³ 3.0:1.0    0.500%   2.00%   2.00%   2.00%   0.50%   0.50%

II

   ³ 2.5:1.0 but <3.0:1.0    0.375%   1.75%   1.75%   2.00%   0.25%   0.50%

III

   ³ 2.0:1.0 but <2.5:1.0    0.375%   1.50%   1.50%   2.00%   0.00%   0.50%

IV

   ³ 1.5:1.0 but <2.0:1.0    0.300%   1.25%   1.25%   2.00%   0.00%   0.50%

V

   < 1.5:1.0    0.300%   1.00%   1.00%   2.00%   0.00%   0.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the third Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Tier I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the third Business Day immediately following the date a Compliance
Certificate is actually delivered in accordance with Section 7.02(b), whereupon
the Applicable Rate shall be adjusted based upon the calculation of the
Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Effective Date through the third Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending June 30,
2004 shall be determined based upon Pricing Level I.

 

“Approved Foreign Bank” means any bank, trust company or national banking
association incorporated under the laws of any country (other than the United
States) having combined capital and surplus retained earnings of the local
currency counter value of at least $100,000,000 and having a rating of A, its
equivalent or higher by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc. (or, if

 

2



--------------------------------------------------------------------------------

neither such organization shall rate such institution at any time, by any
nationally recognized rating organization in the country).

 

“Approved Fund” has the meaning specified in Section 11.07(g).

 

“Arrow” means American Management Systems, Incorporated.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.07, and shall include, in the case of the initial
assignments of portions of the Term Loan by Bank of America, one or more master
assignment and assumption agreements to effect assignments to multiple assignees
substantially on the terms of the form of Assignment and Assumption set forth in
Exhibit 11.07.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Effective Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Loans and of the obligation of the L/C Issuer to
make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that bears interest based on
the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“CACI Limited” shall mean CACI Limited, a United Kingdom corporation.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
bankers’ acceptances and certificates of deposit of (i) any Revolving Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $100,000,000 or (iii) any bank, trust company or national
banking association whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than twelve months from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) and maturing within twelve months of the date
of acquisition; (d) commercial paper issued by, or guaranteed by, any domestic
company and rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within twelve months
of the date of acquisition; (e) variable or fixed rate notes and other debt
instruments issued by, or guaranteed by, any domestic company and rated AAA (or
the equivalent thereof) or better by S&P or Aaa (or the equivalent thereof) or
better by Moody’s and maturing within twelve months of the date of acquisition;
(f) repurchase agreements entered into by any Person with a bank or trust
company

 

4



--------------------------------------------------------------------------------

(including any of the Revolving Lenders) or recognized securities dealer having
capital and surplus in excess of $100,000,000 for securities of the type
described in clauses (a) and (b) above in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (g) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$100,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (f), and (h) (i)
direct obligations of, or obligations fully guaranteed by, any country (other
than the United States) or any agency or instrumentality thereof; (ii)
certificates of deposit issued by, or bankers’ acceptances of or promissory
notes of, or time deposits or bearer note deposits with, any Approved Foreign
Bank; (iii) commercial paper issued by any Approved Foreign Bank and maturing
within twelve months of the date of acquisition; (iv) repurchase agreements
entered into by any Person with a bank or trust company (including any Approved
Foreign Bank) or recognized securities dealer having capital and surplus in
excess of $100,000,000 for direct obligations issued by or fully guaranteed by
any country (other than the United States) or any agency or instrumentality
thereof in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations; (v) commercial paper issued by, or guaranteed by, any foreign
company and rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s (or, if neither S&P nor Moody’s
shall rate such obligations at such time, by any nationally recognized rating
agency in the relevant country) and maturing within twelve months of the date of
acquisition; (vi) variable or fixed rate notes and other debt instruments issued
by, or guaranteed by, any foreign company and rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s (or, if neither S&P nor Moody’s shall rate such obligations at such
time, by any nationally recognized rating agency in the relevant country) and
maturing within twelve months of the date of acquisition; and (vii) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs which are administered by reputable financial institutions having
capital of at least $100,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (g)(i)
through (g)(vi), provided that the aggregate principal amount (valued in Dollars
based on applicable prevailing foreign currency conversion rates) of all
Investments under this clause (g) shall not exceed $10 million.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) of the Capital Stock of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election

 

5



--------------------------------------------------------------------------------

or nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all real and personal Property with
respect to which Liens in favor of the Administrative Agent are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages and such other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of Section
7.14.

 

“Collateral Termination Date” means the first date following the Effective Date
upon which each of the following conditions is satisfied: (a) no Default has
occurred and is continuing; (b) the Term Loan has been repaid in full; (c) the
maximum Consolidated Leverage Ratio permitted under Section 8.11 is equal to or
less than 3.0 to 1.0; (d) the actual Consolidated Leverage Ratio for the most
recently ended period of four consecutive fiscal quarters for which the Borrower
has delivered financial statements pursuant to Section 7.01(a) or (b) is equal
to or less than 2.5 to 1.0; and (e) the Borrower provides written notice to the
Administrative Agent and the Lenders notifying such parties that the conditions
specified in (a) through (d) have been satisfied.

 

“Commitment Letter” means the commitment letter dated March 10, 2004 among the
Borrower, the Administrative Agent and BAS.

 

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period and (d) non-cash items relating to (i)
the impairment of goodwill, (ii) the write-down of intangibles and (iii) the
amortization and expensing of non-cash stock-based compensation, all as
determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period plus (b) rent and lease expense for such
period, all as determined in accordance with GAAP.

 

“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA minus (b)
Consolidated Capital Expenditures paid in cash minus (c) the cash portion of
Consolidated Interest Expense minus (d) cash taxes paid minus (e) Consolidated
Scheduled Funded Debt Payments minus (f) the amount of any voluntary prepayments
made on the Term Loan, minus (g) cash consideration paid in connection with
Permitted Acquisitions, minus (h) the amount paid on deferred purchase price
obligations (including earn-out obligations) incurred in connection with any
Acquisition, plus (or minus, as applicable) (i) Net Changes in Working Capital
between the first day and last day of such period, minus (j) the amount of gain
on any Disposition or Involuntary Disposition to the extent (i) such amount is
included in Consolidated Net Income and (ii) the Term Loan is prepaid by such
amount pursuant to Section 2.05(b)(ii), minus (k) the amount of any prepayment
made on the Revolving Loans to the extent such prepayment is accompanied by a
corresponding permanent reduction in the Aggregate Revolving Commitments, in
each case on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) rent and lease
expense for such period plus (c) Consolidated Scheduled Funded Debt Payments for
such period plus (d) Restricted Payments (excluding any dividend or other
distribution payable solely in the Capital Stock of the Person making such
distribution) made during such period, all as determined in accordance with
GAAP.

 

“Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of the four
fiscal quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four fiscal quarters most recently ended; provided, however, that
(i) for the four fiscal quarter period ending as of the last day of the first
fiscal quarter ending after the Effective Date, Consolidated Fixed Charges shall
be the product of Consolidated Fixed Charges for the fiscal quarter then ended
multiplied by four, (ii) for the four fiscal quarter period ending as of the
last day of the second fiscal quarter ending after the Effective Date,
Consolidated Fixed Charges shall be the product of Consolidated Fixed Charges
for the two fiscal quarters then ended multiplied by two and (iii) for the four
fiscal quarter period ending as of the last day of the third fiscal quarter
ending after the Effective Date, Consolidated Fixed Charges shall be the product
of Consolidated Fixed Charges for the three fiscal quarters then ended
multiplied by one and one-third.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period (excluding extraordinary gains and losses and
related tax effects thereof), as determined in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date
determined in accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases, Sale and
Leaseback Transactions and Synthetic Leases and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.05.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Crossbow” means CGI Group Inc.

 

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that (i) with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (ii)
when used with respect to Letter of Credit Fees, the Default Rate shall be a
rate equal to the Applicable Rate plus 2% per annum, in all cases to the fullest
extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid

 

8



--------------------------------------------------------------------------------

by it hereunder within one Business Day of the date when due, unless the subject
of a good faith dispute, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Borrower or any Subsidiary (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of Property in the ordinary course of business of the Borrower
and its Subsidiaries (other than sales of government contracts that are required
by law or by any government agency to be sold as a result of an organizational
conflict of interest), (b) the sale, lease, license, transfer or other
disposition of machinery and equipment no longer used or useful in the conduct
of business of the Borrower and its Subsidiaries, (c) any sale, lease, license,
transfer or other disposition of Property by the Borrower or any Subsidiary to
the Borrower or any Domestic Subsidiary, (d) any Involuntary Disposition by the
Borrower or any Subsidiary, (e) any sale, lease, license, transfer or other
disposition of Property by any Foreign Subsidiary to another Foreign Subsidiary,
(f) any sale, transfer or other disposition of Cash Equivalents and (g) the
making of any Permitted Investment.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Effective Date” means the date each of the conditions precedent set forth in
Section 5.01 and Section 5.02 have been satisfied.

 

“Eligible Assignee” has the meaning specified in Section 11.07(g).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person of shares of its Capital Stock, other than (a) any issuance of shares of
its Capital Stock pursuant to the exercise of options, warrants or other
purchase rights under any stock incentive plan, stock option plan, stock
purchase plan or other equity-based compensation plan or arrangement, (b) any
issuance of shares of its Capital Stock pursuant to the conversion of any debt
securities to equity or the conversion of any class equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Capital Stock, (d) any issuance by the Borrower of shares of its
Capital Stock as consideration for a Permitted Acquisition and (e) any issuance
by a Subsidiary of shares of its Capital Stock to the Borrower or any
Subsidiary. The term “Equity Issuance” shall not be deemed to include any
Disposition and vice versa.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” means, with respect to any Loan Party, (a) the Specified
Real Property unless (i) the Specified Real Property is not Disposed by the
Borrower or any Subsidiary within one year from the Effective Date and (ii)
requested by the Administrative Agent or the Required Lenders, (b) any owned or
leased real or personal Property which is located outside of the United States
unless requested by the Administrative Agent or the Required Lenders after the
Effective Date, (c) any leased real Property unless requested by the
Administrative Agent or the Required Lenders after the Effective Date, (d) any
personal Property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code or (ii) effected by appropriate evidence of the Lien being filed in any of
the United States Copyright Office, the United States Patent and Trademark
Office, the Canadian Copyright Office and the Canadian Patent and Trademark
Office, unless requested by the Administrative Agent or the Required Lenders
after the Effective Date, (e) any Property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(j)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such Property, and (f) any lease, license or other contract or any
rights thereunder if the grant of a security interest in such lease, license,
contract or rights is prohibited by the terms of such lease, license or contract
or by applicable law and would result in the termination of such lease, license
or contract, but only to the extent that any such prohibition is not rendered
ineffective pursuant to the Uniform Commercial Code or any other applicable law
(including Debtor Relief Laws). The Administrative Agent and the Lenders agree
that (i) they will not require Liens on any Property described in clauses (a),
(b), (c) or (d) above unless they determine, in the exercise of their reasonable
discretion, that the value of the Liens in such Property exceeds the expenses
that would be incurred by the Loan Parties in connection with incurring such
Liens and (ii) they will not request Liens in any IP Rights in respect of which
perfection of a Lien is not either (A) governed by the Uniform Commercial Code
or (B) effected by appropriate evidence of the Lien being filed in any of the
United States Copyright Office, the United States Patent and Trademark Office,
the Canadian Copyright Office and the Canadian Patent and Trademark Office.

 

“Existing Letters of Credit” means the letters of credit issued by Bank of
America that are outstanding on the Effective Date and identified on Schedule
2.03.

 

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
February 4, 2002 among Borrower, the lenders identified therein and Bank of
America, as agent, as amended, modified and supplemented from time to time.

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the

 

11



--------------------------------------------------------------------------------

Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the fee letter dated March 10, 2004 among the Borrower, the
Administrative Agent and BAS.

 

“Federal” means CACI, INC. – FEDERAL, a Delaware corporation.

 

“Foreign Lender” has the meaning specified in Section 11.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 11.07(g).

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b) all purchase money indebtedness;

 

(c) the remaining principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

 

(d) the maximum amount available to be drawn under outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments for the account of such Person;

 

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

(f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;

 

(g) the maximum amount of mandatory redemptions, sinking fund or like payments
that are or could be payable prior to the Maturity Date on all preferred stock
and other equity interests;

 

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien

 

12



--------------------------------------------------------------------------------

on, or payable out of the proceeds of production from, Property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;

 

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

 

(j) all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation, limited liability company or similar limited liability
entity) in which such Person is a general partner or joint venturer except to
the extent that Funded Indebtedness is non-recourse to such Person.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Government Contracts” means any lease, license or other contract for which the
counterparty is the United States or any agency or instrumentality thereof.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment or performance of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the holders of
the Obligations pursuant to Article IV.

 

“Guarantors” means each Person identified as a “Guarantor” on the signature
pages hereto and each other Person that joins as a Guarantor pursuant to Section
7.12, together with their successors and permitted assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13



--------------------------------------------------------------------------------

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all Funded Indebtedness;

 

(b) the Swap Termination Value of any Swap Contract;

 

(c) all Guarantees with respect to outstanding Indebtedness of the type
specified in clause (b) above of any other Person; and

 

(d) all Indebtedness of the types referred to in clauses (b) and (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or other limited liability entity) in
which such Person is a general partner or joint venturer, except to the extent
such Indebtedness is non-recourse to such Person.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries dated December 31, 2003 and the
related consolidated statements of income or operations, shareholders’ equity
(as provided in the Borrower’s 10Q for the fiscal quarter ended December 31,
2003) and cash flows for the fiscal quarter ended on that date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

14



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any casualty loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any Property of the
Borrower or any Subsidiary.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14

 

15



--------------------------------------------------------------------------------

of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25 million. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Leverage Step-Down Notice” has the meaning specified in Section 8.11(b).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, the Fee Letter, each Request for
Credit Extension, each Compliance Certificate and each other document,
instrument or agreement from time to time executed by the Borrower or any
Subsidiary or any Responsible Officer thereof and delivered in connection with
this Agreement (excluding in any event the Transaction Documents and Swap
Contracts).

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse effect upon the financial
condition, business, operations, assets, properties, results of operations or
prospects of the Borrower and its

 

16



--------------------------------------------------------------------------------

Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party; or (c) a material adverse effect on the material rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Maturity Date” (a) as to the Revolving Loans, Swing Line Loans and Letters of
Credit (and the related L/C Obligations), the date five (5) years following the
Effective Date and (b) as to the Term Loan, the date seven (7) years following
the Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

“Mortgages” means any mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interest and/or leasehold interests of any Loan Party in any real property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs,
fees and expenses incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees and expenses, and
sales commissions), (b) taxes paid or payable as a result thereof and (c) in the
case of any Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related Property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by the Borrower or
any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.

 

“Net Changes in Working Capital” means, for any period for the Borrower and its
Subsidiaries, an amount (positive or negative) equal to the sum of (a) the
amount of decreases (minus the amount of increases) in accounts receivable and
inventory and (b) the amount of increases (minus the amount of decreases) in
accounts payable and accrued expenses, in each case on a consolidated basis
determined in accordance with GAAP and as set forth in the audited annual
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Administrative Agent pursuant to Section 7.1(a).

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Lender or
Affiliate of a Lender that is permitted to be

 

17



--------------------------------------------------------------------------------

incurred pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Lender or Affiliate of a
Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any Subsidiary, provided that:

 

(a) the Person (or the Property of the Person) acquired in such Acquisition is
in a line of business similar to the line of business of the Borrower and its
Subsidiaries;

 

(b) (i) the aggregate Acquisition Consideration paid by the Borrower or any
Subsidiaries for all Acquisitions occurring during the period from the Closing
Date through June 30, 2004 shall not exceed $40 million; and

 

(ii) the aggregate Acquisition Consideration paid by the Borrower or any
Subsidiaries for all Acquisitions occurring during any fiscal year, commencing
with the fiscal year commencing July 1, 2004, shall not exceed $75 million;
provided that (A) such $75 million limit shall automatically be permanently
increased to $100 million on the first Business Day following the date that the
maximum Consolidated Leverage Ratio permitted under Section 8.11 is equal to or
less than 3.0 to 1.0 and (B) cash consideration funded solely with the proceeds
of any insurance claims, judgments, settlements of lawsuits and other
extraordinary events shall not be included in the calculation of the

 

18



--------------------------------------------------------------------------------

aggregate Acquisition Consideration for purposes of this clause (b) to the
extent such cash consideration does not exceed $40 million during the term of
this Agreement;

 

(c) the earnings before interest, taxes, depreciation and amortization and
non-cash items relating to the impairment of goodwill, the write-down of
intangibles and the amortization and the expensing of non-cash stock-based
compensation of any Person (or attributed to any Property of a Person) acquired
in such Acquisition shall, for the 12 month period immediately preceding any
Acquisition, be greater than $0.00;

 

(d) such Acquisition is not hostile or pursued by way of tender offer, proxy
contest or other contested manner;

 

(e) the aggregate Acquisition Consideration paid by the Borrower or any
Subsidiary for all Acquisitions of Persons that are not organized under the laws
of a state of the United States of America or the District of Columbia (or, in
the case of acquisitions of Property of a Person, for Property that is located
in the United States) shall not exceed $5,000,000 in any fiscal year;

 

(f) three (3) Business Days prior to consummation of such Acquisition, the
Borrower shall have delivered to the Administrative Agent a certificate,
executed by a Responsible Officer of the Borrower, demonstrating in reasonable
detail that the Loan Parties would be in compliance with the financial covenants
contained in Section 8.11 after giving effect to such Acquisition on a Pro Forma
Basis and, further, certifying that, after giving effect to the consummation of
such Acquisition, the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents will be true and
correct in all material respects; and

 

(g) immediately after giving effect to such Acquisition, there shall be at least
$50 million of availability existing under the Aggregate Revolving Commitments.

 

“Permitted Investments” means, at any time, Investments by the Borrower or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

 

“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means the pledge agreement dated as of the Effective Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified and supplemented from time to time.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b).
In connection with the foregoing, (a)

 

19



--------------------------------------------------------------------------------

with respect to any Disposition or Involuntary Disposition, income statement and
cash flow statement items (whether positive or negative) attributable to the
Property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent, and (ii) additional pro
forma adjustments may be included if, and to the extent, such adjustments (A)
give effect to items that are directly attributable to the subject transaction,
(B) are expected to have a continuing effect and (C) are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent.

 

“Pro Rata Share” means, as to each Lender at any time, (a) with respect to such
Lender’s Revolving Commitment at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof, and (b) with respect to such Lender’s outstanding
Term Loan at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the principal amount of the Term
Loan held by such Lender at such time and the denominator of which is the
aggregate principal amount of the Term Loan at such time. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Purchase Agreement” means the Asset Purchase Agreement dated as of the date
hereof among the Borrower, Federal, Dagger Acquisition Corporation (now known as
CACI Enterprise Solutions, Inc.), Arrow, Crossbow and CGI Virginia Corporation.

 

“Quoted Rate” means, with respect to any Quoted Rate Swing Line Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swing Line Lender
and accepted by the Borrower in accordance with the provisions hereof; provided
that from the date that any Revolving Lender funds a participation interest in
such Quoted Rate Swing Line Loan, the Quoted Rate for such Quoted Rate Swing
Line Loan shall be a rate equal to the Base Rate plus the Applicable Margin.

 

“Quoted Rate Swing Line Loan” means any Swing Line Loan that bears interest at
the Quoted Rate.

 

“Register” has the meaning specified in Section 11.07(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

20



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Aggregate Commitments or (b) if the
Commitments have expired or been terminated, the outstanding Loans, L/C
Obligations, Swing Line Loans and participations therein. The Commitments of,
and the outstanding Loans, L/C Obligations, Swing Line Loans and participations
therein held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders holding in the
aggregate more than fifty percent (50%) of (a) the Aggregate Revolving
Commitments or (b) if the Aggregate Revolving Commitments have expired or been
terminated, outstanding Revolving Loans, L/C Obligations, Swing Line Loans and
participations therein. The Revolving Commitments of, and the outstanding
Revolving Loans, L/C Obligations, Swing Line Loans and participations therein
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, executive vice president and general counsel and senior vice president
– corporate controller of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party (and not in his
or her individual capacity).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock, or any setting apart of funds or Property for any of the
foregoing.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Lender” means any Lender with a Revolving Commitment.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or

 

21



--------------------------------------------------------------------------------

transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements, whether recourse or non-recourse) pursuant to which such Person or
any Subsidiary of such Person may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Effective Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified and supplemented from time to time.

 

“Seller Financing Indebtedness” means seller financing obligations of the
Borrower or any Subsidiary incurred in connection with any Permitted
Acquisition.

 

“Solvent” means, with respect to any Person or group of Persons taken together
as a group on a consolidated basis as of a particular date, that on such date
(a) such Person or group is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person or group does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s or group’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person or group is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s or
group’s Property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person or
group is engaged or is to engage, (d) the fair value of the Property of such
Person or group is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person or group and (e) the
present fair salable value of the assets of such Person or group is not less
than the amount that will be required to pay the probable liability of such
Person or group on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Real Property” means the real property located in Dayton, Ohio owned
by the Borrower (or one of its Subsidiaries) on the Closing Date.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subordinated Seller Financing Indebtedness” means Seller Financing Indebtedness
that by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

22



--------------------------------------------------------------------------------

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20 million and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Term Lender” means any Lender with a Term Loan Commitment.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, as to each Term Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b) in the
principal amount set forth opposite such Lender’s name on Schedule 2.01;
provided that, at any time after the funding of the Term Loan, the “Term Loan
Commitment” of any Term Lender shall be the outstanding principal amount of the
Term Loan held by such Lender. The aggregate principal amount of the Term Loan
Commitments of all of the Term Lenders as in effect on the Effective Date is
THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000).

 

23



--------------------------------------------------------------------------------

“Term Note” has the meaning specified in Section 2.11(a).

 

“Threshold Amount” means $5,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Transaction” means the acquisition by the Borrower of the Acquired Business.

 

“Transaction Documents” means the Purchase Agreement and all other documents,
agreements and instruments delivered in connection therewith (in each case
including schedules and exhibits thereto).

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

24



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements (subject, in any event, to changes required by
GAAP or by applicable Laws); provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease.

 

(b) The Borrower will provide a written summary of any changes in GAAP that
materially impact the calculation of the financial covenants in Section 8.11
with each annual and quarterly Compliance Certificate delivered in accordance
with Section 7.02(b). If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.

 

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants (other than the calculation of
Consolidated Fixed Charges for purposes of the Consolidated Fixed Charges
Coverage Ratio) set forth in Section 8.11 (including for purposes of determining
the Applicable Rate) shall be made on a Pro Forma Basis.

 

1.04 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

25



--------------------------------------------------------------------------------

1.05 References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07 Letter of Credit Amounts.

 

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Issuer Documents related thereto, whether or not
such maximum face amount is in effect at such time (other than any portion of
the face amount of such Letter of Credit that has been permanently reduced).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loan.

 

(a) Revolving Loans.

 

(i) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Revolving Lender’s Revolving Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein,
provided, however, all Borrowings made on the Effective Date shall be made as
Base Rate Loans.

 

(ii) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Aggregate
Revolving Commitments by up to FIFTY MILLION DOLLARS ($50,000,000) with
additional Revolving Commitments from any existing Revolving Lender or new
Revolving Commitments from any other Person selected by the Borrower and
approved by the Administrative Agent in its reasonable discretion; provided
that:

 

(A) any such increase shall be in a minimum principal amount of $5 million and
in integral multiples of $5 million in excess thereof;

 

26



--------------------------------------------------------------------------------

(B) no Default shall be continuing at the time of any such increase;

 

(C) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

 

(D) any new Lender shall join this Agreement by executing such joinder documents
reasonably required by the Administrative Agent; and

 

(E) the Borrower will provide such supporting resolutions, legal opinions and
other items as the Administrative Agent may request in its reasonable
discretion.

 

In connection with any such increase in the Aggregate Revolving Commitments,
Schedule 2.01 shall be revised by the Administrative Agent to reflect the new
Revolving Commitments and distributed to the Lenders.

 

(b) Term Loan. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars in a single advance on the Effective Date in an amount
not to exceed such Lender’s Term Loan Commitment. Amounts repaid on the Term
Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein, provided, however, all
Borrowings made on the Effective Date shall be made as Base Rate Loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or

 

27



--------------------------------------------------------------------------------

continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.03 (and, if such Borrowing is the initial
Credit Extension, Section 5.01 and Section 5.02), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent by no later than 3:00 p.m. (or, if the Loan Notice
is not timely delivered to the Administrative Agent, as soon as practicable) on
the Business Day specified in the applicable Loan Notice, then either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date of
a Borrowing of Revolving Loans there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to the Borrower as
provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and, during the existence of an Event of Default, the Required
Lenders may demand that any or all of the then outstanding Eurodollar Rate Loans
be converted immediately to Base Rate Loans.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Revolving
Loans and ten (10) Interest Periods in effect with respect to the Term Loan.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the

 

28



--------------------------------------------------------------------------------

account of the Borrower or any Subsidiary and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.

 

(ii) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

 

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer applicable to borrowers generally;

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $100,000 in the
case of a standby Letter of Credit;

 

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

 

29



--------------------------------------------------------------------------------

(E) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from the Administrative Agent, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall

 

30



--------------------------------------------------------------------------------

be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or any Loan
Party that one or more of the applicable conditions specified in Section 5.03 is
not then satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.03 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

31



--------------------------------------------------------------------------------

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.03
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(iv) Until a Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such

 

32



--------------------------------------------------------------------------------

payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively

 

33



--------------------------------------------------------------------------------

deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person or any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person or any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). Sections 2.05 and
9.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 9.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Revolving Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, deposit accounts at Bank of America
and shall bear interest based upon investment of the Cash Collateral as agreed
between the Administrative Agent and the Borrower.

 

34



--------------------------------------------------------------------------------

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the actual daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit (other than any portion of the face amount
of such Letter of Credit that has been permanently reduced)). Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer, for its own account, a
fronting fee with respect to each Letter of Credit in the amount specified in
the Fee Letter, payable on the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit (other than any portion of the face amount of
such Letter of Credit that has been permanently reduced)). Such fronting fee
shall be computed on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit and shall be obligated for all other obligations of such Subsidiary under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04 Swing Line Loans.

 

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any

 

35



--------------------------------------------------------------------------------

time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan or a Quoted Rate Swing Line Loan, as the Borrower may elect.
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, (ii) the requested borrowing date,
which shall be a Business Day and (iii) whether such Swing Line Loan shall be a
Base Rate Loan or Quoted Rate Swing Line Loan. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section
5.03. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative

 

36



--------------------------------------------------------------------------------

Agent. Each Revolving Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Loan Notice available to the Administrative Agent
in immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.03. No such purchase
or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line

 

37



--------------------------------------------------------------------------------

Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Revolving Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

 

(a) Voluntary Prepayments of Loans.

 

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loan shall be applied ratably to the remaining principal
amortization payments. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

 

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

38



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

 

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

 

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds of each Disposition (other than (A) sales of government contracts that
are required by law or by any government agency to be sold as a result of an
organizational conflict of interest in an aggregate amount of up to $10 million
in any fiscal year and (B) the sale of the Specified Real Property) and
Involuntary Disposition to the extent (x) such Net Cash Proceeds are not
reinvested in Property useful in the business of the Borrower and its
Subsidiaries within 180 days of the date of such Disposition or such Involuntary
Disposition and (y) the aggregate amount of such Net Cash Proceeds not
reinvested in accordance with the foregoing clause (x) shall exceed $1,000,000
in any fiscal year. Such prepayment shall be due immediately upon the expiration
of the 180 day period set forth in clause (A) (to the extent such prepayment
exceeds the threshold in clause (B)) and shall be applied as set forth in clause
(vi) below.

 

(iii) Consolidated Excess Cash Flow. Within ninety-three (93) days after the end
of each fiscal year commencing with the fiscal year ending June 30, 2005, the
Borrower shall prepay the Loans as hereafter provided in an aggregate amount
equal to 50% of Consolidated Excess Cash Flow for such fiscal year; provided,
however, if the Consolidated Leverage Ratio as of the last day of such fiscal
year is less than 2.75 to 1.0, then the Borrower shall not be required to make
the foregoing payment for such fiscal year. Any prepayment pursuant to this
clause (iii) shall be applied as set forth in clause (vi) below).

 

(iv) Debt Issuances. Immediately upon receipt by the Borrower or any Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of such Net
Cash Proceeds (such prepayment to be applied as set forth in clause (vi) below).

 

(v) Equity Issuances. Immediately upon the receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to 50% of such Net Cash Proceeds
(such prepayment to be applied as set forth in clause (vi) below).

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and all
Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations;

 

(B) with respect to all amounts prepaid pursuant to Section 2.05(b)(ii), pro
rata to the Term Loan (ratably to the remaining principal amortization payments
thereof) and the Revolving Loans and Swing Line Loans; and

 

39



--------------------------------------------------------------------------------

(C) with respect to all amounts prepaid pursuant to Sections 2.05(b)(iii), (iv)
and (v), first to the Term Loan (ratably to the remaining principal amortization
payments thereof), then (after the Term Loans have been paid in full) to the
Revolving Loans and Swing Line Loans;

 

provided that, notwithstanding the foregoing, (x) one or more holders of the
Term Loan may decline to accept a mandatory prepayment under Sections
2.05(b)(ii), (iii), (iv) or (v), in which case such declined prepayment(s) shall
be allocated to the Revolving Loans and Swing Line Loans and (y) the Borrower
shall not be required to prepay the Revolving Loans and Swing Line Loans to an
amount less than the lesser of $50 million or the amount of the Revolving Loans
and Swing Line Loans that is subject to one or more interest rate protections
agreements.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its Pro
Rata Share. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

2.07 Repayment of Loans.

 

(a) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) demand by the Swing Line Lender and (ii) the Maturity
Date.

 

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in consecutive quarterly installments as follows (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05), unless accelerated sooner pursuant to Section 9.02: (i) on the last day
of each calendar quarter of the Borrower, commencing with the first calendar
quarter ending after the Effective Date, the Borrower shall repay a portion of
the outstanding principal of the Term Loan in an amount equal to one-fourth of
one percent (0.25%) of the aggregate principal amount of

 

40



--------------------------------------------------------------------------------

the Term Loan made on the Effective Date and (ii) on the Maturity Date, the
Borrower shall repay the then outstanding principal amount of the Term Loan.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate; (ii) each Base Rate Loan
(including any Swing Line Loan that is a Base Rate Loan) shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan that is a Quoted Rate Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Quoted Rate applicable thereto.

 

(b) Upon the occurrence and during the continuation of an Event of Default, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments (as they made
be reduced from time to time under this Agreement) exceed the sum of (y) the
Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Effective Date, and on
the Maturity Date. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans (other than Swing Line Loans that
have been refinanced with Revolving Loans pursuant to Section 2.04(c)) shall not
be considered outstanding for purposes of determining the unused portion of the
Aggregate Revolving Commitments.

 

(b) Fee Letter. The Borrower shall pay to BAS and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and, except as
expressly provided in the Fee Letter, shall be non-refundable for any reason
whatsoever.

 

41



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit 2.11(a)
(a “Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit 2.11(b) (a “Swing Line Note”) and (iii) in the case of the Term Loan, be
in the form of Exhibit 2.11(c) (a “Term Note”). Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b) Subject to the definition of “Interest Period”, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following

 

42



--------------------------------------------------------------------------------

Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, toward repayment of interest and fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (iii) third,
toward repayment of principal and L/C Borrowings then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and L/C Borrowings then due to such parties.

 

(d) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

 

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the

 

43



--------------------------------------------------------------------------------

Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(f) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.13 Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it (but not including any amounts applied by the
Swing Line Lender to outstanding Swing Line Loans), any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

44



--------------------------------------------------------------------------------

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Subject to Section 11.15, any and all payments by any Loan Party to or for
the account of the Administrative Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, back-up withholding taxes
imposed by the Internal Revenue Code and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which the Administrative Agent or such Lender, as the case may
be, (i) is organized, (ii) maintains a lending office or (iii) was previously
organized or previously maintained a lending office to the extent such taxes
relate to the period the Administrative Agent or such Lender, as the case may
be, was previously organized or previously maintained a lending office in such
jurisdiction (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Loan Party shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty days after the date of such payment,
such Loan Party shall furnish to the Administrative Agent (which shall forward
the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within thirty days
after the date the Lender or the Administrative Agent makes a demand therefor.

 

(d) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 3.01, then such Lender agrees to use
reasonable efforts to change the jurisdiction of its applicable Lending Office
so as to eliminate or reduce any such additional payment that may thereafter
accrue if such change, in the judgment of such Lender, is not otherwise
materially disadvantageous to such Lender.

 

45



--------------------------------------------------------------------------------

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03 Inability to Determine Rates.

 

If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law (in each case after the Closing
Date), or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of the overall net income or overall gross income by
the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or has its
Lending Office, and (iii) reserve requirements utilized, as to Eurodollar Rate
Loans, in the determination of the Eurodollar Rate), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof (in each case
after the Closing Date), or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations

 

46



--------------------------------------------------------------------------------

hereunder (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

 

(c) The Lenders agree to notify the Borrower of any event occurring after the
Closing Date entitling the Lender to compensation under any of the preceding
subsections of this Section 3.04 as promptly as practicable, provided, however,
that no Lender shall be entitled to claim any compensation under any of the
preceding subsections of this Section if such Lender fails to provide such
notice to the Borrower within 180 days of the date such Lender becomes aware of
the occurrence of the event giving rise to the claim for such compensation.

 

3.05 Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of:

 

(i) a request by the Borrower pursuant to Section 11.16; or

 

(ii) an assignment by Bank of America pursuant to Section 11.07(b) as part of
the primary syndication of the Commitments and Loans during the 180-day period
immediately following the Effective Date, provided that Bank of America agrees
to use reasonable efforts to reduce the breakage costs payable by the Borrower
in connection therewith (including, without limitation, to the extent reasonably
practical, closing such assignments at the end of Interest Periods of
outstanding Eurodollar Rate Loans);

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but specifically excluding any
loss of anticipated profits or Applicable Margin). The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

47



--------------------------------------------------------------------------------

3.06 Matters Applicable to all Requests for Compensation.

 

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b) Upon any Lender’s making a claim for compensation under Section 3.01
(including in the circumstances contemplated by Section 11.15(a)(iii)) or 3.04,
the Borrower may replace such Lender in accordance with Section 11.16.

 

3.07 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all Obligations.

 

ARTICLE IV

 

GUARANTY

 

4.01 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, each Indemnitee and the Administrative
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws
(including fraudulent conveyance laws) or any comparable provisions of any
applicable state law.

 

4.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such

 

48



--------------------------------------------------------------------------------

Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or Treasury Management
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03 Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

49



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.06 Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions Precedent to Closing.

 

This Agreement shall close as of the Closing Date upon satisfaction of each of
the following conditions precedent (provided that the effectiveness of this
Agreement and each other Loan Document shall be subject to the satisfaction of
the conditions precedent set forth in Section 5.02):

 

(a) Credit Agreement. Receipt by the Administrative Agent of executed
counterparts of this Agreement, each properly executed by a Responsible Officer
of the signing Loan Party and each Lender as of the Closing Date.

 

(b) Transaction Documents. Each of the Transaction Documents shall be in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion. The Purchase Agreement and each of the material Transaction
Documents shall have been executed and delivered by all parties thereto. The
Transaction Documents shall provide for an aggregate

 

50



--------------------------------------------------------------------------------

purchase price not in excess of $450 million. The Borrower shall have delivered
to the Administrative Agent a copy, certified to be true and correct, of each of
the Purchase Agreement and all other material Transaction Documents.

 

(c) Financial Statements. The Administrative Agent shall have received:

 

(i) the Audited Financial Statements;

 

(ii) the Interim Financial Statements;

 

(iii) the projections of the Borrower’s financial condition, results of
operations and cash flows for (A) the fiscal quarters of the Borrower ending
March 31, 2004, June 30, 2004, September 30, 2004, December 31, 2004, March 31,
2005 and June 30, 2005 and (y) the fiscal years ending June 30, 2006, June 30,
2007, June 30, 2008 and June 30, 2009; and

 

(iv) such other information relating to the Borrower and its Subsidiaries and/or
the Transaction as the Administrative Agent may reasonably request.

 

(d) No Material Adverse Change.

 

(i) No change, occurrence or development shall have occurred or become known to
the Administrative Agent that could reasonably be expected to have a material
adverse effect on the financial condition, business, operations, assets, results
of operations or prospects of the Borrower and its Subsidiaries, taken as a
whole, since June 30, 2003.

 

(ii) No change, occurrence or development shall have occurred or become known to
the Administrative Agent that could reasonably be expected to have a material
adverse effect on the financial condition, business, operations, assets, results
of operations or prospects of the Acquired Business.

 

(e) Judgments; Litigation. There shall not exist (a) any order, decree,
judgment, ruling or injunction which restrains the consummation of the
Transaction in the manner contemplated by the Transaction Documents, and (b) any
pending or threatened action, suit, investigation or proceeding which is
reasonably likely to be adversely determined and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each

 

51



--------------------------------------------------------------------------------

Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

 

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and the state of its principal place of
business.

 

(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

 

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party, the jurisdiction of the chief executive office of each Loan
Party and, to the extent required by the Administrative Agent, each jurisdiction
where any material Collateral is located or where a filing would need to be made
in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens; and

 

(ii) searches of ownership of, and Liens on, intellectual property of each Loan
Party in the appropriate governmental offices.

 

(h) Financial Needs of Borrower. The Administrative Agent shall be satisfied in
its reasonable discretion that the amount of committed financing available to
the Borrower and its Subsidiaries shall be sufficient to meet the ongoing
financial needs of the Borrower and its Subsidiaries after giving effect to the
Transaction.

 

(i) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(b) (the second sentence), (d)(i) and (e) have been
satisfied.

 

5.02 Conditions Precedent to Effectiveness and Initial Credit Extensions.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its initial Credit Extension is subject to satisfaction of each of the following
conditions precedent:

 

(a) Notes. Receipt by the Administrative Agent of an executed Revolving Note for
each Lender with a Revolving Commitment on the Effective Date, an executed Term
Note for each Lender with a Term Loan Commitment on the Effective Date (if
requested by such Lender) and an executed Swing Line Note for the Swing Line
Lender, each dated as of the Effective Date and executed by an authorized
officer of the Borrower.

 

(b) Collateral Documents. Receipt by the Administrative Agent of executed
counterparts of the Pledge Agreement substantially in the form of Exhibit
7.14(a) (with completed schedules thereto) and the Security Agreement
substantially in the form of Exhibit 7.14(b) (with completed schedules thereto),
each dated as of the Effective Date and executed by an authorized officer of
each signing Loan Party (it being understood that the execution of the Security
Agreement and the Pledge Agreement by the Administrative Agent is not a
condition precedent).

 

52



--------------------------------------------------------------------------------

(c) Legal Opinions. Receipt by the Administrative Agent of the following, each
dated as of the Effective Date:

 

(i) a legal opinion of Foley Hoag LLP, special counsel for the Loan Parties
substantially in the form of Exhibit 5.02(c)(i);

 

(ii) a legal opinion of special local counsel in the State of New York and the
Commonwealth of Virginia for the Loan Parties substantially in the form of
Exhibit 5.02(c)(ii); and

 

(iii) reliance letters (or their equivalent) from counsel to Arrow permitting
the Administrative Agent to rely on the legal opinion of such counsel given to
the Borrower in connection with the Transaction.

 

(d) Stock Certificates; Intellectual Property Filings. Receipt by the
Administrative Agent of the following:

 

(i) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto; and

 

(ii) duly executed notices of grant of security interest in the form required by
the Security Agreement for each IP Right identified on Schedule 6.17.

 

(e) Transaction Documents. Neither the Purchase Agreement nor any other material
Transaction Document shall have been altered, amended or otherwise changed or
supplemented or any condition therein waived without the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed (the Administrative Agent agrees that it will respond to any request for
such a consent within two (2) days of such request or, if the initial funding
date is scheduled to occur less than two (2) days from such request, the
Administrative Agent agrees that it will respond to such request as soon as
reasonably practicable)). The Borrower shall have delivered to the
Administrative Agent copies of all amendments, modifications, supplements and
waivers to the Purchase Agreement and any other material Transaction Document
certified by the Borrower to be true and complete.

 

(f) Consummation of Transaction. The Transaction shall have been consummated (or
substantially contemporaneously with the advances of the initial Loans will be
consummated) substantially in accordance with the terms of the Transaction
Documents and substantially in compliance with applicable law and regulatory
approvals.

 

(g) No Change in Capital Markets. No material adverse change in or material
disruption of conditions in the market for syndicated bank credit facilities or
the financial, banking or capital markets generally shall have occurred that, in
the reasonable judgment of Bank of America and BAS, would impair the syndication
of the Commitments and Loans.

 

(h) No Material Adverse Change.

 

(i) No change, occurrence or development shall have occurred or become known to
the Administrative Agent that could reasonably be expected to have a material
adverse effect on the financial condition, business, operations, assets, results
of

 

53



--------------------------------------------------------------------------------

operations or prospects of the Borrower, its Subsidiaries and the Acquired
Business, taken as a whole, since June 30, 2003.

 

(ii) No change, occurrence or development shall have occurred or become known to
the Administrative Agent that could reasonably be expected to have a material
adverse effect on the financial condition, business, operations, assets, results
of operations or prospects of the Acquired Business since March 10, 2004.

 

(iii) No new or additional information shall have been received or discovered
after the Closing Date by Bank of America or BAS regarding the Acquired Business
(including any such information relating to events, circumstances or conditions
existing prior to the Closing Date) that could reasonably be expected to have a
material adverse effect on the financial condition, business, operations,
assets, results of operations or prospects of the Acquired Business.

 

(iv) The Administrative Agent shall have received all information regarding the
Borrower and its subsidiaries and/or the Acquired Business as it may reasonably
request to the extent the delivery of such information by the Borrower prior to
the date of the initial Credit Extensions is reasonably practicable.

 

(i) Pro Forma Statements. Receipt by the Administrative Agent of a pro forma
balance sheet and income statement of the Borrower and its Subsidiaries giving
effect to the Transaction and the other transactions contemplated hereby on a
Pro Forma Basis and reflecting estimated purchase accounting adjustments (“Pro
Forma Statements”), which Pro Forma Statements shall demonstrate that (A)
Consolidated EBITDA for the twelve months ended December 31, 2003 was not less
than $140 million and (B) the ratio of Consolidated Funded Indebtedness as of
the Effective Date (after giving effect to the Credit Extensions to be made on
the Effective Date) to Consolidated EBITDA for the twelve months ended December
31, 2003 is not greater than 3.50:1.0.

 

(j) Accuracy of Representations and Covenants in Commitment Letter. The
representations, warranties and covenants made by the Borrower in the Commitment
Letter regarding the Information (as defined in the Commitment Letter) and the
Projections (as defined in the Commitment Letter) shall be true and correct in
all material respects.

 

(k) Consents. All governmental, shareholder and material third party consents
and approvals (including, but not limited to, Hart-Scott-Rodino clearance but
excluding (i) government or other customer consents to the assignment of the
contracts of the Acquired Business acquired in the Transaction, (ii) any actions
under the Federal Assignment of Claims Act or any similar federal or state law
required in connection with the grant or perfection of the Liens under the
Collateral Documents and (iii) landlord consents to the assignment of leases
acquired in the Transaction and consents to the assignment of intellectual
property licenses and leased equipment in the Transaction) necessary in
connection with the Transaction, this Agreement and the other transactions
contemplated hereby shall have been obtained (or appropriate waivers obtained);
all such consents and approvals shall be in force and effect; and all applicable
waiting periods shall have expired without any action being taken by any
Government Authority that could restrain, prevent or impose any material adverse
conditions on the Transaction or such other transactions or that could seek or
threaten any of the foregoing.

 

(l) [Reserved.]

 

54



--------------------------------------------------------------------------------

(m) Termination of Existing Credit Agreement. The Existing Credit Agreement and
all related agreements, documents and instruments shall have been terminated and
the Borrower shall have repaid in full (or will repay with the initial Loans)
all outstanding obligations under the Existing Credit Agreement and such related
agreements, documents and instruments.

 

(n) Availability. After giving effect to the Transaction, including the Credit
Extensions to be made on the Effective Date, the Aggregate Revolving Commitments
shall exceed the Total Revolving Outstandings by at least $75 million.

 

(o) Amendments to Loan Documents. The Borrower and the Guarantors shall have
entered one or more amendments to the Loan Documents to the extent (i) required
by Bank of America and BAS in connection with the exercise of their rights under
the Fee Letter and (ii) presented in writing by Bank of America and BAS to the
Borrower at least three (3) days prior to the Effective Date.

 

(p) Funding Certificate. Receipt by the Administrative Agent of a certificate
substantially in the form of Exhibit 5.02(p) signed by a Responsible Officer of
the Borrower.

 

(q) [Reserved].

 

(r) Evidence of Insurance. Receipt by the Administrative Agent of copies of
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or loss payee (in the case of hazard insurance)
on behalf of the Lenders.

 

(s) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the date of the initial Credit Extensions shall
have been paid.

 

(t) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced at least one (1) day prior to the date of the initial Credit
Extensions, plus such additional amounts of Attorney Costs as shall constitute
its reasonable estimate of Attorney Costs incurred or to be incurred by it
through the initial funding (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(u) Section 5.03 Conditions. Each of the conditions precedent set forth in
Section 5.03 shall have been satisfied.

 

(v) Joinder of Domestic Subsidiaries. The Borrower shall have caused each
Domestic Subsidiary that is formed after the Closing Date and prior to the
Effective Date (including, without limitation, any Domestic Subsidiary that is
party to the Purchase Agreement but excluding any subsidiary of Arrow to be
acquired by the Borrower and/or any Subsidiary in the Transaction) to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(g) and (h) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(w) Effective Date Limitation. The Borrower shall have satisfied each of the
conditions precedent set forth in this Section 5.02 on or before July 8, 2004
(being the date one hundred twenty (120) days following the date of the
Commitment Letter).

 

5.03 Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension
(including the initial Request for Credit Extension but excluding any request to
convert or continue any Loan) is subject to the following conditions precedent:

 

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date; provided that (i) the representation and warranty set forth in
Section 6.05(f) shall be the only representation and warranty made by any Loan
Party as to the Acquired Business, Arrow or Crossbow on and as of the date of
the initial Credit Extension hereunder and (ii) such representation and warranty
shall not be made or deemed made on or as of the date of any subsequent Credit
Extension hereunder or any other subsequent date.

 

(b) No Default shall exist, or would result from such proposed Credit Extension.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension (but excluding any request to convert or
continue any Loan) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.03(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

6.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which it is party have been duly authorized by all necessary corporate or
other organizational action, and do not (a) contravene the terms of any of such
Loan Party’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under (i) except as set forth
in Schedule 6.02 and except for anti-assignment provisions in Government
Contracts, any Contractual Obligation to which such Loan Party is a party (other
than the Loan Documents) or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB).

 

6.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents
and (iii) the enforcement of Liens in any Government Contract may require the
consent of the counterparty thereto to the extent of any anti-assignment
provisions therein that are not rendered ineffective by applicable law.

 

6.04 Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except (i) as enforceability may
be limited by applicable Debtor Relief Laws, by fraudulent conveyance laws or by
equitable principles relating to enforceability and (ii) as enforceability of
the Liens granted under the Loan Documents may be limited by anti-assignment
provisions in Government Contracts that are not rendered ineffective by
applicable law.

 

6.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (taken as a whole) as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (taken as a whole) as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

(c) From the date of the Interim Financial Statements to and including the
Effective Date, there has been no Disposition by the Borrower or any Subsidiary,
or any material Involuntary Disposition, of any material part of the business or
Property of the Borrower and its Subsidiaries, taken as a whole, and no purchase
or other acquisition by any of them of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which is outside of the ordinary course of business of the Borrower
and its

 

57



--------------------------------------------------------------------------------

Subsidiaries and which is not reflected in the foregoing financial statements or
in the notes thereto and has not otherwise been disclosed in writing to the
Lenders on or prior to the Effective Date.

 

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated and, in the case of
annual financial statements delivered pursuant to Section 7.01(a),
consolidating, financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

 

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(f) To the Borrower’s knowledge, (i) no change, occurrence or development has
occurred or become known that could reasonably be expected to have a material
adverse effect on the financial condition, business, operations, assets, results
of operations or prospects of the Acquired Business since March 10, 2004; and
(ii) no new or additional information shall have been received or discovered by
the Borrower after March 10, 2004 (including any such information relating to
events, circumstances or conditions existing prior to March 10, 2004) that could
reasonably be expected to have a material adverse effect on the financial
condition, business, operations, assets, results of operations or prospects of
the Acquired Business).

 

6.06 Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, (b) restrains the consummation of the
Transaction in the manner contemplated by the Transaction Documents or (b) that
has a reasonable probability of an adverse determination and, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

6.07 No Default.

 

No Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens.

 

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property material to
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

 

6.09 Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to

 

58



--------------------------------------------------------------------------------

the Facilities or the Businesses, and there are no conditions relating to the
Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws.

 

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

 

(c) Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Borrower
or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

 

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that reasonably could give rise to liability
under Environmental Laws.

 

6.10 Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates. The
insurance coverage of the Loan Parties as in effect on the Effective Date is
outlined in the certificate(s) of insurance delivered pursuant to Section
5.02(r).

 

6.11 Taxes.

 

Except as set forth on Schedule 8.01, the Borrower and its Subsidiaries have
filed all material federal, state and other material tax returns and reports
required to be filed, and have paid all material federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

59



--------------------------------------------------------------------------------

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Internal Revenue Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

6.13 Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation, (ii)
number of shares of each class of Capital Stock outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
the Borrower or any Subsidiary and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto. The outstanding Capital Stock of each
Subsidiary is validly issued, fully paid and non-assessable.

 

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

 

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility

 

60



--------------------------------------------------------------------------------

Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15 Disclosure.

 

(a) All reports, financial statements, certificates and other information, other
than Projections (as defined below), that have been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower or any of its
Subsidiaries in connection with the Transaction, this Agreement or any other
Loan Document (the “Information”) is complete and correct in all material
respects when taken as a whole and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading when taken as a whole in light of
the circumstances under which they were made; provided, however, that with
respect to any Information regarding the Acquired Business, Arrow or Crossbow,
the Loan Parties represent and warrant only that, to the Borrower’s knowledge,
such Information is and will be complete and correct in all material respects
when taken as a whole and does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole in light of the
circumstances under which they were made.

 

(b) All financial projections concerning the Borrower and its Subsidiaries and
the Acquired Business that have been made available to the Administrative Agent
or any Lender by or on behalf of the Borrower or any of its Subsidiaries (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions; provided, however, that with respect to any Projections regarding
the Acquired Business, Arrow or Crossbow, the Loan Parties represent and warrant
only that, to the Borrower’s knowledge, such Projections have been or will be
prepared in good faith based upon reasonable assumptions.

 

6.16 Compliance with Laws.

 

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17 Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of (i) all IP Rights (excluding
licensed IP Rights) registered or pending registration by any Loan Party with
the United States Copyright Office or the United States Patent and Trademark
Office and owned by any Loan Party as of the Closing Date and (ii) all licensed
IP Rights as to which any Loan Party is an exclusive licensee and has recorded
its interest with the United States Copyright Office or the United States Patent
and Trademark Office as of the Closing Date. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use by the Borrower or any Subsidiary of any IP Rights or the
validity or effectiveness of any IP Rights owned by the Borrower or any
Subsidiary, nor does any Loan Party know of any such claim, and, to the
knowledge of the Responsible Officers of the Loan Parties, the use of any IP
Rights by the Borrower or any Subsidiary or the granting of a right or a license
in respect of any IP Rights from the Borrower or any Subsidiary does not
infringe on the rights of any Person.

 

61



--------------------------------------------------------------------------------

6.18 [Reserved].

 

6.19 Perfection of Security Interests in the Collateral.

 

At all times from and after the Effective Date and prior to the Collateral
Termination Date, the Collateral Documents create valid Liens on the Collateral
(subject to anti-assignment provisions in Government Contracts that are not
rendered ineffective by applicable law) and such Liens are currently perfected
(to the extent such perfection may be effected under the Uniform Commercial
Code) and prior to all other Liens other than Permitted Liens.

 

6.20 Business Locations.

 

Set forth on Schedule 6.20(a) is a list of all material real property located in
the United States that is owned or leased by any Loan Party as of the Closing
Date. Set forth on Schedule 6.20(b) is a list of all locations (other than the
locations set forth on Schedule 6.20(a)) where any material tangible personal
property of any Loan Party is located as of the Closing Date. Set forth on
Schedule 6.20(c) is the chief executive office, tax payer identification number
and, if applicable, organizational identification number of each Loan Party as
of the Closing Date. The exact legal name and state of organization of each Loan
Party is as set forth on the signature pages hereto. Except as set forth on
Schedule 6.20(d), no Loan Party has during the five years preceding the Closing
Date (or, in the case of any Loan Party acquired by the Borrower or any
Subsidiary in the five years preceding the Closing Date, during the period from
the date of such acquisition to the Closing Date) changed its legal name,
changed its state of formation or been party to a merger, consolidation or other
change in structure.

 

6.21 Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any Subsidiary as of the Closing Date, and as
of the Closing Date neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years preceding the Closing Date.

 

6.22 Solvency.

 

The Loan Parties are Solvent taken together on a consolidated basis.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:

 

7.01 Financial Statements.

 

Deliver to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within ninety-three (93) days after
the end of each fiscal year of the Borrower, consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated and

 

62



--------------------------------------------------------------------------------

consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and, in the case of the consolidated financial statements,
audited and accompanied by a report and opinion of Ernst & Young or any other
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b) as soon as available, but in any event within forty-eight (48) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity (substantially in the form provided
in the Borrower’s 10Q for the fiscal quarter then ended) and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
7.02(f), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02 Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
stating that in making the examination necessary therefor no knowledge was
obtained of any Default under any of the financial covenants in Section 8.11 or,
if any such Default shall exist, stating the nature and status of such event,
which certificate may be limited or omitted to the extent required by such
accountants under applicable accounting rules or guidelines;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

 

(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), beginning with such financial statements for the fiscal year
ending June 30, 2005, an annual business plan and budget of the Borrower and its
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of the next fiscal year;

 

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a report detailing the aggregate amount and current
age status of accounts receivable of the Borrower and its Subsidiaries and a
report describing the current status

 

63



--------------------------------------------------------------------------------

of backlog of the Borrower or any Subsidiary, in each case as of the end of such
fiscal quarter and in form reasonably acceptable to the Administrative Agent
(the Administrative Agent agrees that the form of backlog report delivered under
the Existing Credit Agreement is acceptable);

 

(e) copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

(f) (i) within five (5) days after the same are filed with the SEC, copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, (ii) copies of each annual
report or proxy sent by the Borrower to its shareholders and (iii) upon the
request of the Administrative Agent or any Lender, any other communication sent
by the Borrower to its shareholders generally;

 

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

 

(h) concurrently with the delivery of the financial statements for each fiscal
year referred to in Section 7.01(a) and for the second fiscal quarter of each
fiscal year referred to in Section 7.01(b) (commencing with the financial
statements for the fiscal year ending June 30, 2004 but only prior to the
Collateral Termination Date), a certificate of an authorized officer of the
Borrower listing (i) all applications, if any, for Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) owned by any
Loan Party made with the U.S. Copyright Office or the U.S. Patent and Trademark
Office since the date of the prior certificate (or, in the case of the first
such certificate, the Closing Date), (ii) all issuances of registrations or
letters on existing applications with the U.S. Copyright Office or the U.S.
Patent and Trademark Office for Copyrights, Patents and Trademarks (each such
term as defined in the Security Agreement) owned by any Loan Party received
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (iii) all Trademark Licenses, Copyright
Licenses and Patent Licenses (each such term as defined in the Security
Agreement) entered into since the date of the prior certificate (or, in the case
of the first such certificate, the Closing Date) as to which a Loan Party is an
exclusive licensee and has recorded its license with the U.S. Copyright Office
or the U.S. Patent and Trademark Office.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) at the Administrative Agent’s request, the Borrower shall
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(b) to the Administrative

 

64



--------------------------------------------------------------------------------

Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

7.03 Notices.

 

(a) Promptly (and in any event, within three Business Days after any Loan Party
obtains knowledge thereof) notify the Administrative Agent and each Lender of
the occurrence of any Default.

 

(b) Promptly after any Loan Party obtains knowledge thereof, notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c) Promptly after any Loan Party obtains knowledge thereof, notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

 

(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by the Borrower
or any Subsidiary.

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04 Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

 

7.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

 

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

7.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

 

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

7.07 Maintenance of Insurance.

 

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. Prior to the Collateral Termination Date, the
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any such insurance
(excluding larceny, embezzlement, criminal misappropriation or other crime
coverage) providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice before any such policy or policies shall be canceled (other than upon
expiration thereof).

 

7.08 Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09 Books and Records.

 

(a) Maintain proper books of record and account, in which materially full, true
and correct entries in material conformity with GAAP consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of the Borrower or such Subsidiary, as the case may be.

 

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10 Inspection Rights.

 

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Lenders
and at such

 

66



--------------------------------------------------------------------------------

reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

(b) If requested by the Administrative Agent in its sole discretion at any time
prior to the Collateral Termination Date, permit the Administrative Agent, and
its representatives, upon reasonable advance notice to the Borrower, to conduct
an annual audit of the Collateral at the expense of the Lenders (provided that
if an Event of Default then exists, such audit shall be at the expense of the
Borrower).

 

7.11 Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to finance all or a portion of the
purchase price of the Transaction, (b) to pay fees and expenses incurred in
connection with the Transaction, (c) to refinance existing Indebtedness of the
Borrower and its Subsidiaries and (d) to finance working capital and other
general corporate purposes of the Borrower and its Subsidiaries, provided that
in no event shall the proceeds of the Credit Extensions be used in contravention
of any Law or of any Loan Document.

 

7.12 Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary:

 

(a) notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Capital Stock
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary and (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(f) and (g) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

7.13 ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.

 

7.14 Pledged Assets.

 

At all times prior to the Collateral Termination Date:

 

(a) Capital Stock.

 

(i) Domestic Subsidiaries. Cause 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent (subject to
Permitted Liens) pursuant to the terms and conditions of the Collateral
Documents.

 

67



--------------------------------------------------------------------------------

(ii) Foreign Subsidiaries. At any time that the Foreign Subsidiaries directly
owned by the Borrower or by any Domestic Subsidiary (the “First Tier Foreign
Subsidiaries”) shall in the aggregate account for more than ten percent (10%) of
total assets of the Borrower and its Subsidiaries on a consolidated basis as of
the last day of the most recent fiscal quarter end or more than ten percent
(10%) of consolidated revenues of the Borrower and its Subsidiaries on a
consolidated basis for the period of four consecutive fiscal quarters ending as
of the most recent fiscal quarter end (the “Foreign Subsidiary Threshold”), then
the Borrower shall within thirty (30) days after delivery of the financial
statements for such fiscal quarter end (or fiscal year end if such fiscal
quarter is the last quarter of the Borrower’s fiscal year) pursuant to Section
7.01, cause 65% (or such greater percentage that, due to a change in an
applicable tax laws after the date hereof, could not reasonably be expected to
(A) cause the undistributed earnings of such Foreign Subsidiary as determined
for United States federal income tax purposes to be treated as a deemed dividend
to such Foreign Subsidiary’s United States parent and (B) otherwise cause any
material adverse tax consequences to the Borrower) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in one or more
First Tier Foreign Subsidiaries to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent (subject to Permitted Liens)
pursuant to the terms and conditions of the Collateral Documents, such that
immediately after such pledge, the First Foreign Subsidiaries whose Capital
Stock is not subject to such a Lien shall not exceed the Foreign Subsidiary
Threshold.

 

(b) Other Property. (i) Cause all of the owned and leased real and personal
Property, other than Excluded Property, of each Loan Party to be subject at all
times to first priority, perfected and, in the case of real Property (whether
leased or owned), title insured Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents or, with respect to any such Property acquired subsequent to the
Closing Date, such other additional security documents as the Administrative
Agent shall reasonably request, subject in any case to Permitted Liens, and (ii)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, certified resolutions and other organizational
and authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 5.01(g), all in form,
content and scope reasonably satisfactory to the Administrative Agent;

 

provided that, notwithstanding the foregoing:

 

(i) in the case of Property (including Property acquired in the Transaction)
acquired by any Loan Party on or after the Closing Date or any new Subsidiary
formed after the Closing Date, the Loan Parties shall comply with clauses (a)
and (b) above at all times after the date thirty (30) days following the
acquisition of such Property or the formation of such Subsidiary (until the
Collateral Termination Date);

 

68



--------------------------------------------------------------------------------

(ii) in the case of IP Rights obtained by any Loan Party after the Closing Date
(other than IP Rights acquired in connection with the Transaction which shall be
subject to the foregoing clause (i)), such Loan Party shall comply with clause
(b) above at all times after the date thirty (30) days following delivery by the
Borrower to the Administrative Agent of notice of such IP Rights pursuant to
Section 7.02(h);

 

(iii) in the case of landlord lien waivers, leasehold mortgages, bailee
acknowledgments and similar third party waivers, consents or actions, if such
items are requested by the Administrative Agent, the Loan Parties shall be
required only to use commercially reasonable efforts to obtain such items from
the relevant third parties;

 

(iv) so long as no Event of Default has occurred and is continuing, no Loan
Party shall be required to take any action under the Federal Assignment of
Claims Act or any comparable federal or state law (provided that after the
occurrence and during the continuation of an Event of Default, the Loan Parties
shall take such actions under the Federal Assignment of Claims Act or any
comparable federal or state law as requested by the Administrative Agent);

 

(v) so long as no Event of Default has occurred and is continuing, if the
assignment of any Government Contract is prohibited by the terms of such
Government Contract or by Law, then no Loan Party shall be required to obtain
the consent of the counterparty to such Government Contract to the grant of a
Lien in such Government Contract pursuant to the Loan Documents (provided that
after the occurrence and during the continuation of an Event of Default, the
Loan Parties shall use commercially reasonable efforts to obtain such consents
as requested by the Administrative Agent); and

 

(vi) so long as no Event of Default has occurred and is continuing, no Loan
Party shall be required to deliver account control agreements with respect to
any deposit account or securities account (provided that after the occurrence
and during the continuation of an Event of Default, the Loan Parties shall
deliver such account control agreements with respect to any deposit account or
securities account as requested by the Administrative Agent in order to give the
Administrative Agent “control” over such deposit account or securities account
under the Uniform Commercial Code).

 

7.15 Landlord Lien Waivers.

 

At all times prior to the Collateral Termination Date:

 

(a) use commercially reasonable efforts to obtain a landlord lien waiver, in
form and substance reasonably satisfactory to the Administrative Agent, for the
location of each Loan Party’s chief executive office (i.e., the location where
such Loan Party maintains its books and records necessary to collect its
accounts receivable) (other than such location for CACI Products Company
California) within sixty (60) days following the Effective Date; and

 

(b) prior to the date any Loan Party changes the location of such Loan Party’s
chief executive office (i.e., the location where such Loan Party maintains its
books and records necessary to collect its accounts receivable), use
commercially reasonable efforts to obtain a landlord lien waiver, in form and
substance reasonably satisfactory to the Administrative Agent, for such new
location.

 

7.16 Interest Rate Protection.

 

Within one year following the Effective Date, the Borrower shall have entered
into interest rate protection agreements protecting against fluctuations in
interest rates as to which the material terms are

 

69



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, which agreements shall
provide coverage in an amount equal to at least fifty percent (50%) of the
outstanding principal amount of the Term Loan and for a duration reasonably
satisfactory to the Administrative Agent.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

 

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d) contractual Liens of landlords, provided that (i) such Liens secure amounts
not yet due and payable with respect to leased locations other than the location
of the chief executive office of any Loan Party and (ii) such Liens shall be
limited to tangible personal Property;

 

(e) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

 

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case

 

70



--------------------------------------------------------------------------------

materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(i) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not in excess of the Threshold Amount (except
to the extent covered by independent third-party insurance as to which the
insurer has acknowledged in writing its obligation to cover), unless any such
judgment remains undischarged for a period of more than thirty consecutive days
during which execution is not effectively stayed;

 

(j) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the purchase price of the Property being acquired on the date of
acquisition and (iii) such Liens attach to such Property concurrently with or
within ninety days after the acquisition thereof;

 

(k) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

 

(l) Liens on the interest of any Person (other than the Borrower or any
Subsidiary) in any Property leased by such Person to the Borrower or any
Subsidiary;

 

(m) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(n) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(o) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(p) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(q) rights of licensors and licensees under licenses of IP Rights entered into
in the ordinary course of business or under the Transaction Documents or in
connection with any Permitted Acquisition;

 

(r) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(s) Liens in any funds of the Borrower or any of its affiliates that are subject
to the escrow arrangements contemplated by the subcontract agreements entered
into by Arrow, Crossbow, the Borrower and/or certain of their affiliates in
connection with the transactions contemplated by the Transaction Documents; and

 

(t) Liens (other than Liens described in the foregoing clauses) securing
obligations not exceeding $250,000 in an aggregate principal amount outstanding
at any time; provided that such Liens shall be limited to specific Property and
shall not be blanket Liens.

 

71



--------------------------------------------------------------------------------

8.02 Investments.

 

Make any Investments, except:

 

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

 

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02
(and renewals, refinancings and extensions thereof);

 

(c) Investments in any Domestic Subsidiary;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) Guarantees permitted by Section 8.03;

 

(f) the Transaction and Investments in Domestic Subsidiaries necessary to
complete the Transaction;

 

(g) Permitted Acquisitions;

 

(h) Investments by any Foreign Subsidiary in another Foreign Subsidiary;

 

(i) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary, provided that the aggregate principal amount of such Investments
made after the Effective Date shall not exceed $5 million at any time
outstanding;

 

(j) travel, relocation, tuition reimbursement, 401(k) account transition and
other advances made to officers, directors and employees in the ordinary course
of the business to the extent such advances do not violate applicable Law;

 

(k) loans to any officer of the Borrower for the purpose of enabling such
officer to purchase Capital Stock of the Borrower issued under a stock incentive
plan; provided that the aggregate principal amount of all such loans shall not
exceed $500,000 at any time outstanding;

 

(l) Investments in the form of the ownership of the Capital Stock of any
Subsidiary, or the formation of a Subsidiary in compliance with Section 7.12;
and

 

(m) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $8,000,000 in the aggregate at any time outstanding.

 

8.03 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

 

72



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.03
(and renewals, refinancings and extensions thereof on terms and conditions not
materially less favorable to the applicable debtor(s));

 

(c) intercompany Indebtedness permitted under Section 8.02;

 

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person pursuant to Section 7.16 or otherwise
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $12,500,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(f) other secured Indebtedness not otherwise permitted under this Section 8.03
in an aggregate principal amount not to exceed $250,000 at any time outstanding;

 

(g) other unsecured Indebtedness (including Seller Financing Indebtedness that
is not Subordinated Seller Financing Indebtedness) not otherwise permitted under
this Section 8.03 in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding;

 

(h) Subordinated Seller Financing Indebtedness, provided that the aggregate
principal amount thereof shall not exceed $15,000,000 at any time outstanding;

 

(i) Indebtedness under surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(j) Indebtedness that may be deemed to exist under the agreements relating to
any Acquisition (including the Transaction) or Disposition as a result of the
obligation of the Borrower or such Subsidiary to pay indemnification, contingent
purchase price payments or other purchase price adjustments or similar
obligations;

 

(k) Indebtedness incurred by CACI Limited in an aggregate principal amount not
to exceed 2,500,000 Pounds Sterling; and

 

(l) Guarantees with respect to Indebtedness permitted under clauses (a) through
(j) of this Section 8.03.

 

73



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Guarantor may
merge or consolidate with any other Guarantor, (c) any Foreign Subsidiary may be
merged or consolidated with or into any Guarantor provided that such Guarantor
shall be the continuing or surviving corporation, (d) any Foreign Subsidiary may
be merged or consolidated with or into any other Foreign Subsidiary, (e) any
Subsidiary of the Borrower may merge or consolidate with any Person that is not
a Loan Party in connection with a Permitted Acquisition, (f) any Wholly Owned
Subsidiary may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect and (g) any Disposition
permitted under Section 8.05 is permitted under this Section 8.04.

 

8.05 Dispositions.

 

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid substantially contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the Property disposed of, (b) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.15, (c) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (d) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05
(including as specified in clause (e)(i) below) and (e) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all Dispositions (other than (i) sales of government contracts
that are required by law or by any government agency to be sold as a result of
an organizational conflict of interest, (ii) the sale of the Specified Real
Property and (iii) the sale of the Borrower’s UK business) in any fiscal year of
the Borrower shall not exceed $5 million.

 

8.06 Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a) each Subsidiary may make Restricted Payments (directly or indirectly) to the
Borrower or any Subsidiary;

 

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person;

 

(c) the Borrower may repurchase shares of its Capital Stock pursuant to or in
connection with any of its employee stock purchase plans, stock incentive plans,
stock options plans and other stock plans, provided that (i) the aggregate
amount of all such repurchases shall not exceed $10 million during the term of
this Agreement and (ii) no such repurchase may be made at any time that a
Default exists; and

 

(d) if the maximum Consolidated Leverage Ratio permitted under Section 8.11 is
equal to or less than 3.0 to 1.0, the Borrower may make Restricted Payments
provided that at least three (3) Business Days prior to making such Restricted
Payment the Borrower shall have

 

74



--------------------------------------------------------------------------------

delivered to the Administrative Agent a certificate, executed by a Responsible
Officer of the Borrower, (i) demonstrating in reasonable detail that the Loan
Parties would be in compliance with the financial covenants contained in Section
8.11 after giving effect to such Restricted Payment on a Pro Forma Basis and
(ii) representing and warranting that (A) after giving effect to such Restricted
Payment, no Default shall exist and (B) no event or circumstance has occurred
that has had or could reasonably be expected to have a Material Adverse Effect
since the date of the Audited Financial Statements.

 

8.07 Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 

8.08 Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
between Loan Parties, (b) intercompany transactions permitted by Section 8.02,
Section 8.03, Section 8.04, Section 8.05 or Section 8.06 or the other provisions
of this Agreement, (c) normal and reasonable compensation and reimbursement of
expenses of officers and directors and (d) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

8.09 Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of the Borrower or any Subsidiary to (a) pay dividends or
make any other distributions to any Loan Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any Indebtedness or other obligation owed to any Loan Party, (c) make
loans or advances to any Loan Party, (d) sell, lease or transfer any of its
Property to any Loan Party, (e) grant Liens in its Property to secure the
Obligations pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (f) act as a Guarantor pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (a)-(e) above) for (i) this Agreement and the other Loan Documents, (ii)
any document or instrument governing Indebtedness incurred pursuant to Section
8.03(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (iii) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05 pending the consummation of such sale and (v)
anti-assignment provisions in Government Contracts.

 

8.10 Margin Stock.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

75



--------------------------------------------------------------------------------

8.11 Financial Covenants.

 

(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of $420 million, increased on a cumulative basis as of the end of
each fiscal quarter of the Borrower, commencing with the fiscal quarter ending
March 31, 2004 by an amount equal to 50% of Consolidated Net Income (to the
extent positive) for the fiscal quarter then ended plus 100% of the Net Cash
Proceeds of all Equity Issuances after the Closing Date.

 

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) for each
fiscal quarter ending during the period from the Effective Date to (but not
including) June 30, 2005, 3.50:1.0, (ii) for the fiscal quarters ending June 30,
2005, September 30, 2005, December 31, 2005 and March 31, 2006, 3.25:1.0 and
(iii) for the fiscal quarter ending June 30, 2006 and each fiscal quarter ending
thereafter, 3.00:1.0.

 

Notwithstanding the foregoing, if no Default has occurred and is continuing and
the actual Consolidated Leverage Ratio for the most recently ended period of
four consecutive fiscal quarters for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) is less than or equal to 3.0: 1.0,
then the Borrower may, by delivery of written notice (the “Leverage Step-Down
Notice”) to the Administrative Agent, elect to step-down the maximum
Consolidated Leverage Ratio permitted under this Section 8.11(b) to 3.0:1.0 for
each fiscal quarter ending after the date such notice is delivered to the
Administrative Agent. The Leverage Step-Down Notice shall be irrevocable and
effective upon delivery to the Administrative Agent. For each fiscal quarter
ending after the date Leverage Step-Down Notice is delivered to the
Administrative Agent the Borrower shall not permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
3.0:1.0.

 

(c) Consolidated Fixed Charges Coverage Ratio. Permit the Consolidated Fixed
Charges Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 2.0:1.0.

 

8.12 Prepayment of Other Indebtedness, Etc.

 

(a) Amend or modify any of the terms of any Subordinated Seller Financing
Indebtedness if such amendment or modification would add or change any terms in
a manner adverse to the Borrower or any Subsidiary, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto.

 

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Subordinated Seller Financing Indebtedness.

 

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

 

(b) Change its fiscal year.

 

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

 

76



--------------------------------------------------------------------------------

8.14 Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, permit
any Person (other than the Borrower or any Wholly Owned Subsidiary) to own any
Capital Stock of any Subsidiary, provided up to three percent (3%) of the
Capital Stock of any Foreign Subsidiary may be held by Persons other than the
Borrower.

 

8.15 Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction, other than a Sale and Leaseback
Transaction with respect to the Specified Real Property.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation (other than any L/C Obligation that is refinanced with a Revolving
Loan pursuant to Section 2.03(c)), or (ii) within three days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants.

 

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01, 7.02 or 7.03 and such failure continues for
five Business Days; or

 

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.05(a), 7.10, 7.11, 7.12, or Article VIII; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer of any
Loan Party becoming aware of such failure or (ii) notice thereof to any Loan
Party by the Administrative Agent; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

77



--------------------------------------------------------------------------------

(e) Cross-Default.

 

(i) The Borrower or any Subsidiary fails to make any payment of principal or
interest when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), after giving effect to any applicable grace
periods, in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts or Treasury Management Agreements) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or

 

(ii) The Borrower or any Subsidiary fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event, after giving effect to
any applicable grace periods, is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or

 

(iii) There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or

 

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30)

 

78



--------------------------------------------------------------------------------

consecutive days during which such judgment or order remains undischarged and a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent, for the benefit of
itself and the Lenders, any material part of the Liens purported to be created
thereby; or any Loan Party or Subsidiary contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control; or

 

(l) Contract Matters. (i) The Borrower or any Subsidiary shall be suspended or
debarred from contracting with the United States Government and such suspension
or debarment shall not have been lifted within thirty (30) days after the
imposition thereof, or (ii) the United States Government shall have terminated
any contract to which the Borrower or any Subsidiary is a party and such
termination would have a Material Adverse Effect; provided, however, that such
termination shall not constitute an Event of Default so long as the Borrower or
any Subsidiary is contesting such termination in good faith.

 

9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

79



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, Affiliates of Lenders) in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

80



--------------------------------------------------------------------------------

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authorization of Administrative Agent.

 

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

 

10.02 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

10.03 Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable to any Lender or participant for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to

 

81



--------------------------------------------------------------------------------

ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

 

10.04 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

10.05 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with Article
IX; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

10.06 Credit Decision; Disclosure of Information by Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial

 

82



--------------------------------------------------------------------------------

and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

10.07 Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

10.08 Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

 

83



--------------------------------------------------------------------------------

10.09 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty days’
notice to the Lenders and the Borrower; provided that any such resignation by
Bank of America shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent”, “L/C Issuer”
and “Swing Line Lender” shall mean such successor administrative agent, Letter
of Credit issuer and swing line lender, and the retiring Administrative Agent’s
appointment, powers and duties in such capacities shall be terminated without
any other further act or deed on its behalf. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article X and Sections 11.04 and 11.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date thirty days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

10.10 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
similar judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative

 

84



--------------------------------------------------------------------------------

Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.11 Collateral and Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) on the Collateral Termination Date, (iii) that is
transferred or to be transferred as part of or in connection with any
Disposition or other disposition of Property permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iv) as approved in
accordance with Section 11.01;

 

(b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(j); and

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.11.

 

10.12 Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

85



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that:

 

(a) without the written consent of each Lender directly affected thereby, no
such amendment, waiver or consent shall:

 

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood and agreed that a
waiver of any condition precedent set forth in Section 5.02 or Section 5.03 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender;

 

(ii) waive non-payment of or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document;

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(iv) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby;

 

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder;

 

(vi) except in connection with a Disposition permitted under Section 8.05 and
except on the Collateral Release Date, release all or substantially all of the
Collateral;

 

(vii) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors, from its or their
obligations under the Loan Documents;

 

86



--------------------------------------------------------------------------------

(viii) amend the definition of “Interest Period” to permit interest periods
longer than six months; or

 

(b) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.03 for purposes of any
Revolving Loan borrowing or L/C Credit Extension and (ii) amend, change, waive,
discharge or terminate Section 2.01(a), 2.02, 2.03, 2.05(b)(i), 2.06, Article
VIII or Article IX, or this Section 11.01(b); or

 

(c) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the outstanding Term Loan Commitments (and
participations therein), amend, change, waive, discharge or terminate this
Section 11.01(c) or Section 2.05(b)(vi) so as to alter the manner of application
of proceeds of any mandatory prepayment required by Section 2.05(b)(ii), (iii),
(iv) or (v) hereof;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

11.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (b) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail

 

87



--------------------------------------------------------------------------------

address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights,

 

88



--------------------------------------------------------------------------------

remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.04 Attorney Costs, Expenses and Taxes.

 

The Borrower agrees (a) to pay or reimburse Bank of America and BAS for all
costs and expenses incurred in connection with the due diligence and syndication
of the Commitments and Loans (with a limitation on such due diligence and
syndication expenses as agreed among Bank of America, BAS and the Borrower), (b)
to pay or reimburse the Administrative Agent for all costs and expenses incurred
in connection with the preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation of the transactions contemplated hereby and thereby, including all
Attorney Costs and costs and expenses in connection with the use of Intralinks,
Inc. or other similar information transmission systems in connection with this
Agreement, and (c) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Revolving Commitments and repayment of all other Obligations.

 

11.05 Indemnification by the Borrower.

 

Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
trustees, advisors, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments and suits of any kind or
nature whatsoever, and all costs, expenses and disbursements (including Attorney
Costs and settlement costs) incurred in connection therewith, which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the Transaction, (b)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (c) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (d) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims,

 

89



--------------------------------------------------------------------------------

demands, actions, judgments, suits, costs, expenses or disbursements are (i)
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Indemnitee or (ii) asserted by or awarded in favor of any other
Indemnified Party. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, except to the extent such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of such Indemnitee (it
being understood that this sentence does not affect the confidentiality
obligations of the Administrative Agent and the Lenders under Section 11.08).
Neither any Indemnitee nor any Loan Party shall have any liability for any
indirect, punitive or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 11.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

 

11.06 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

11.07 Successors and Assigns.

 

(a) The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C

 

90



--------------------------------------------------------------------------------

Obligations and in Swing Line Loans) at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
case of an assignment of Revolving Loans and $1,000,000 in the case of an
assignment of Term Loans unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s Loans and Commitments, and rights and obligations
with respect thereto, assigned, except that this clause (ii) shall not apply to
rights in respect of Swing Line Loans or the Term Loan; (iii) any assignment of
a Revolving Commitment must be approved by the Administrative Agent, the L/C
Issuer and the Swing Line Lender unless the Person that is the proposed assignee
is itself a Revolving Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register. Upon receipt
of a duly executed Assignment and Assumption, the processing and recordation fee
referenced in Section 11.07(b), and the tax forms, if any, required to be
delivered pursuant to Section 11.15, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

91



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) (i)
through (vii) of the first proviso to Section 11.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.15 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund with respect to a Lender; and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent (and in the case of an
assignment of a Revolving Commitment, the L/C Issuer and the Swing Line Lender),
and (ii) in the case of an assignment of a Revolving Commitment, unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

92



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

(h) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days’ notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

11.08 Confidentiality.

 

Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to any other Lender (in its
capacity as a Lender), (b) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives and to any direct or indirect contractual counterparty (or such
contractual counterparty’s professional advisor) under any Swap Contract
relating to Loans outstanding under this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (c) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (d) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (e) to any other party hereto, (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section (and as to
which the Borrower is an express third party beneficiary), to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower, any Subsidiary, Arrow, Crossbow or any of their respective businesses,
the Acquired Business or the Transaction, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

93



--------------------------------------------------------------------------------

11.09 Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender agrees that any amounts it
receives pursuant to this Section 11.09 shall be subject to Section 2.13.

 

11.10 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.11 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

11.12 Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document (including,
without limitation, the “market flex” provisions in the Fee Letter) shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

94



--------------------------------------------------------------------------------

11.13 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.14 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.15 Tax Forms.

 

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”) shall
deliver to the Administrative Agent and the Borrower, prior to receipt of any
payment subject to withholding under the Internal Revenue Code (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from withholding tax on all payments to
be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
IRS Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from U.S. withholding tax, including
any exemption pursuant to Section 881(c) of the Internal Revenue Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent and the Borrower such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from, United States
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent and the Borrower of any change in circumstances which would
modify or render invalid any claimed exemption, and (C) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws that the Borrower
make any deduction or withholding for taxes from amounts payable to such Foreign
Lender.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver

 

95



--------------------------------------------------------------------------------

to the Administrative Agent and the Borrower on the date when such Foreign
Lender ceases to act for its own account with respect to any portion of any such
sums paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent and the Borrower (in the reasonable
exercise of their discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

 

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to Section
3.01 in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding.

 

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 11.15(a).

 

(b) Upon the request of the Administrative Agent or the Borrower, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Internal Revenue Code shall deliver to the Administrative Agent and the
Borrower two duly signed completed copies of IRS Form W-9 certifying that such
Lender is not subject to back-up withholding tax imposed by the Internal Revenue
Code. If any Lender fails to deliver such forms upon request, or if the IRS
informs the Administrative Agent or the Borrower that any Lender is subject to
backup withholding tax, then the Administrative Agent or the Borrower may
withhold from any payment to the applicable Lender an amount equivalent to the
applicable back-up withholding tax imposed by the Internal Revenue Code, without
reduction.

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Revolving
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.

 

96



--------------------------------------------------------------------------------

11.16 Replacement of Lenders.

 

Under any circumstances set forth herein providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment and outstanding Loans (with the
assignment fee to be paid by the Borrower in such instance) pursuant to Section
11.07(b) to one or more other Lenders or Eligible Assignees procured by the
Borrower. Upon the making of any such assignment, (x) the Borrower shall pay in
full any amounts payable pursuant to Section 3.05 and (y) the Borrower shall
provide appropriate assurances and indemnities (which may include letters of
credit) to the L/C Issuer and the Swing Line Lender as each may reasonably
require with respect to any continuing obligation to fund participation
interests in any L/C Obligations or any Swing Line Loans then outstanding.

 

11.17 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

11.18 Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

97



--------------------------------------------------------------------------------

11.19 USA PATRIOT Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

11.20 Release of Liens.

 

The Administrative Agent shall:

 

(a) release any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) on the Collateral Termination Date, (iii) that is transferred or to
be transferred as part of or in connection with any Disposition or other
disposition of Property permitted hereunder or under any other Loan Document or
any Involuntary Disposition, or (iv) as approved in accordance with Section
11.01;

 

(b) subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(j); and

 

(c) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:

     

CACI INTERNATIONAL INC,

a Delaware corporation

            By:                

Name:

  Stephen L. Waechter            

Title:

  Executive Vice President and Chief Financial Officer

GUARANTORS:

     

CACI PRODUCTS COMPANY,

           

a Delaware corporation

           

CACI PRODUCTS COMPANY CALIFORNIA,

           

a California corporation

           

CACI, INC. - FEDERAL,

           

a Delaware corporation

           

CACI, INC. - COMMERCIAL,

           

a Delaware corporation

           

AUTOMATED SCIENCES GROUP, INC.,

           

a Delaware corporation

           

CACI TECHNOLOGIES, INC.,

           

a Virginia corporation

           

CACI DYNAMIC SYSTEMS, INC.,

           

a Virginia corporation

           

PROCUREMENT AUTOMATION INSTITUTE, INC.,

           

a Virginia corporation

           

CACI APPLIED SOLUTIONS, INC.,

           

a Virginia corporation

           

CACI PREMIER TECHNOLOGY, INC.,

           

a Delaware corporation

           

CACI MTL SYSTEMS, INC.,

           

a Delaware corporation

           

CACI AB, INC.,

           

a Virginia corporation

           

CACI SYSTEMS, INC.,

           

a Virginia corporation

           

SYSTEMS INTEGRATION & RESEARCH, INC.,

           

a Virginia corporation

           

CACI-CMS INFORMATION SYSTEMS, INC.,

           

a Virginia corporation

           

CACI ENTERPRISE SOLUTIONS, INC.,

           

a Delaware corporation

           

By:

               

Name:

  Stephen L. Waechter            

Title:

  Executive Vice President and
Chief Financial Officer of each Guarantor

 

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

     

BANK OF AMERICA, N.A., as Administrative Agent

           

By:

               

Name:

  Kristine D. Thennes            

Title:

  Vice President

LENDERS:

     

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

           

By:

               

Name:

  Michael J. Landini            

Title:

  Senior Vice President        

SUNTRUST BANK

           

By:

               

Name:

               

Title:

           

WACHOVIA BANK, NATIONAL ASSOCIATION

           

By:

               

Name:

               

Title:

           

MANUFACTURERS AND TRADERS TRUST COMPANY

           

By:

               

Name:

               

Title:

           

RIGGS BANK N.A.

           

By:

               

Name:

               

Title:

           

CITIZENS BANK OF PENNSYLVANIA

           

By:

               

Name:

               

Title:

           

GENERAL ELECTRIC CAPITAL CORPORATION

           

By:

               

Name:

               

Title:

   

 

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------

       

BRANCH BANKING AND TRUST COMPANY OF

VIRGINIA

           

By:

               

Name:

               

Title:

           

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

           

By:

               

Name:

               

Title:

           

SUMITOMO TRUST & BANKING CO. LTD., NEW YORK

BRANCH

           

By:

               

Name:

               

Title:

           

BROWN BROTHERS HARRIMAN & CO.

           

By:

               

Name:

               

Title:

           

COMMERZBANK AG, NEW YORK AND GRAND

CAYMAN BRANCHES

           

By:

               

Name:

               

Title:

           

FIRST HORIZON BANK, A DIVISION OF FIRST

TENNESSEE BANK NA

           

By:

               

Name:

               

Title:

           

THE NORINCHUKIN BANK

           

By:

               

Name:

               

Title:

           

CHEVY CHASE BANK, F.S.B.

           

By:

               

Name:

               

Title:

   

 

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------

       

ERSTE BANK NEW YORK

           

By:

               

Name:

               

Title:

               

By:

               

Name:

               

Title:

           

IKB CAPITAL CORPORATION

           

By:

               

Name:

               

Title:

           

KZH CYPRESSTREE-1 LLC

           

By:

               

Name:

               

Title:

           

KZH STERLING LLC

           

By:

               

Name:

               

Title:

           

KZH PONDVIEW LLC

           

By:

               

Name:

               

Title:

           

KZH SOLEIL 2 LLC

           

By:

               

Name:

               

Title:

           

KZH SOLEIL LLC

           

By:

               

Name:

               

Title:

   

 